Citation Nr: 0911581	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  01-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to a compensable rating for hyperopia and 
residuals of a corneal injury characterized by occasional 
pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
February 1970 to February 1974, including a tour in Vietnam 
from September 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied the Veteran's claims for service connection for 
PTSD and for a compensable rating for an eye condition.  In 
addition, the RO granted his claim for bilateral hearing loss 
and assigned an initial 0 percent (i.e., noncompensable) 
rating retroactively effective from October 2, 1997.  He is 
appealing each of these determinations.

In December 2005, the Board remanded this case for additional 
development and consideration.  The Board remanded his claims 
again in August 2007 because the AMC completed only part of 
the additional development directed.  Stegall v. West, 11 
Vet. App. 268 (1998) (the Veteran is entitled, as a matter of 
law, to compliance with the remand directives).  

Unfortunately, for reasons discussed fully below, his claims 
for higher ratings for his bilateral hearing loss and for his 
eye condition must be remanded again.  As such, those issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


FINDING OF FACT

No competent and credible evidence confirms the Veteran 
experienced a stressful event during his military service, 
including in combat, to account for his diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred or aggravated in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2007, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the notice informed the 
Veteran of information and evidence necessary to substantiate 
the claim for service connection. and of the relative burdens 
of VA and the Veteran, relating the information and evidence 
that VA would seek to provide and that which he was expected 
to provide.  It also informed the Veteran of information and 
evidence that governs the initial assignment of a disability 
evaluation and the regulations regarding the effective date 
of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the July 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the Veteran and his representative 
identified.  In addition, VA furnished the Veteran a 
compensation examination in April 2002 and September 2004 to 
determine the etiology and severity of his PTSD.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the duties to 
notify and assist have been fulfilled.

Service Connection for PTSD

Service connection for PTSD requires:  (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

With respect to the first requirement, the record shows the 
Veteran has been diagnosed with PTSD.  In this regard, an 
April 2002 VA examiner diagnosed PTSD based on the Veteran's 
reports of traumatic events while serving in Vietnam.  Thus, 
the first element of a successful PTSD claim has been 
established.  Therefore, the determinative issue in this case 
is whether the record contains credible supporting evidence 
that a claimed in-service stressor actually occurred, 
to support this PTSD diagnosis.  Ultimately, the record does 
not.

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, 
varies depending on whether the Veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

In this case, no competent and credible evidence shows the 
Veteran engaged in combat with an enemy force.  Participation 
in combat, a determination that is to be made on a case by 
case basis, requires that the Veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
Concerning this, the Veteran's military personnel records 
show he served in Vietnam from September 1970 to September 
1971.  His service treatment records make no reference to any 
treatment for any combat-related injuries.  His service 
personnel records also show his military occupational 
specialty (MOS) was airman repair specialist.  His DD Form 
214, Report of Transfer or Discharge, does not show that he 
was awarded any medals or commendations associated with valor 
or heroism while engaged in combat with an enemy force.  
Consequently, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, no alleged in-service stressor has been 
independently verified, because the records fails to show the 
Veteran's direct participation in any of the alleged 
stressors, and he has failed to provide sufficient details 
concerning his alleged stressors to permit their objective 
corroboration.

As for the Veteran's claimed stressors, the claims file 
reflects that they have vacillated over the years.  His 
written submissions and testimony during his RO hearing show 
that he asserted that his right toe was injured during an in-
coming mortar or rocket attack on August 25, 1971, while in 
Vietnam.  But the service treatment records show that he 
reported that he stubbed his toe.  There is no reference, 
either express or implied, to the base being under attack at 
the time.  

The Veteran also asserts he witnessed the body of an American 
soldier outside the chow hall whose throat had been slit the 
night before and, on another occasion, that he stopped a 
Vietnamese woman from attacking another soldier with a knife 
by choking her until she passed out.  These events are 
inherently unverifiable, as the Veteran did not have the name 
of the soldier, nor would any official record exist to 
account for the incident with the civilian woman. 

The Veteran's final assertion is that he was under mortar and 
rocket fire almost on a daily basis during his tour at Cam 
Rahn Bay Air Base, Vietnam.  However, he did not provide any 
specific, or even sufficiently approximate, dates concerning 
when these alleged incidents occurred other than the one date 
mentioned.  Instead, he only indicated they happened sometime 
between 1970 and 1971, so not within the two-month span 
generally required by the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)) to permit a 
meaningful search for corroborating evidence.

Indeed, the RO's hearing officer gave the Veteran every 
opportunity to provide an approximate date range for his 
claimed stressors (that is, other than the one date 
mentioned) so that development efforts could be undertaken.  
Since, however, the Board reopened and remanded his claim in 
August 2007, he was given another opportunity to provide 
sufficiently clear and detailed information that, in turn, 
would be submitted to the JSRRC to try to independently 
verify these alleged incidents.  Consequently, in August 
2007, the AMC sent a PTSD questionnaire to attempt to verify 
the names, dates and places of his claimed stressors.  The 
Veteran did not respond to this letter or return the PTSD 
questionnaire.  So despite the AMC's efforts, the Veteran did 
not provide any additional information which would allow the 
AMC, via the JSRRC, to verify these claimed stressors.  As 
such, the Board finds that the Veteran has not provided 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  

It is important for the Veteran to understand that if there 
is no combat experience, or if there is a determination that 
the Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288- 
89 (1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
The determination of the sufficiency (but not the existence) 
of a stressor is exclusively a medical determination for 
mental-health professionals, who are "experts" and "presumed 
to know the DSM requirements applicable to their practice and 
to have taken them into account in providing a PTSD 
diagnosis."  Cohen, 10 Vet. App. at 140.  But the question of 
whether a stressor occurred is a factual, not medical, 
determination.  And, here, although the Veteran has received 
the required DSM-IV diagnosis of PTSD, there is no credible 
evidence verifying the occurrence of any of his claimed 
stressors, to support this diagnosis.  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit 
at the time such attacks occurred corroborates his statement 
that he experienced such attacks personally.  A stressor need 
not be corroborated in every detail.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

In this case, however, following a comprehensive review of 
the evidence, the Board finds that the Veteran's stressors do 
not provide a basis to grant service connection for PTSD.  
His statements, even in light of Pentecost and Suozzi, 
without specific time frames to perform a search, do not 
provide a basis to obtain more information regarding the 
alleged events or provide a basis to grant his PTSD claim 
without their independent verification.  There is simply no 
evidence that he was present when a fellow soldier was 
allegedly killed when his throat was slit (as he only claims 
that he saw the aftermath not the incident itself), that he 
stopped a woman from attacking another soldier with a knife 
by choking her until she passed out, or that he was 
frequently under mortar and rocket fire during his tour at 
Cam Rahn Bay Air Base.

Although the Veteran is competent to proclaim having 
experienced stressful events during service, his testimony of 
this is not credible given the lack of any objective evidence 
confirming his allegations.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In short, as the Veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to 
service connection for PTSD.  


ORDER

The claim for service connection for PTSD is denied.


REMAND

Pursuant to the Board's August 2007 remand, the AMC 
determined that it should provide compensation examinations 
to assess the current severity of his bilateral hearing loss 
and eye disabilities.  The AMC scheduled the Veteran for VA 
examinations in April, May and June 2008 - two examinations 
for each disability.  38 C.F.R. § 20.901.

According to his service representative, however, the Veteran 
did not receive notice of these scheduled VA compensation 
examinations because the RO did not inform the Veteran of 
their date, place, and time.  Indeed, there is no evidence in 
the claims folder that VA notified the Veteran of these 
examinations.  Even assuming he received notice via U.S. 
Postal Service, the Board notes that the Veteran's address 
changed during the pendency of his appeal as indicated by the 
returned as undeliverable SSOC in August 2008.  

The AMC obtained his new address from his service 
representative, Veterans of Foreign Wars (VFW).  So the AMC 
must reschedule his VA examinations to determine the current 
severity of his bilateral hearing loss and eye disabilities 
and provide him notice of these examinations to his address 
at 3016 White Avenue, Baltimore, MD 21214.  The veteran is 
hereby advised that failure to report to the scheduled 
examinations, without good cause, may well result in a denial 
of the claims.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Reschedule the Veteran's VA medical 
examinations to assess the current 
severity of his bilateral hearing loss and 
eye disabilities and provide him notice of 
these examinations to his address at 3016 
White Avenue, Baltimore, MD 21214.  
Include in the notice that failure to 
report to the scheduled examinations, 
without good cause, may well result in a 
denial of the claims.  See 38 C.F.R. 
§ 3.655 (2008).   

If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

2.  Thereafter, readjudicate the Veteran's 
claims on the basis of the evidence added 
to the record.  If his claims are not 
decided to his satisfaction, send him and 
his representative an SSOC and give them 
the opportunity to respond to it.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


